DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 1 states “an inner microphone mounted below the sound reproduction unit in a sound emitting direction in the mounting space”, which is unclear.  From looking at the diagrams and reading the disclosure, it is unclear what this means.  Firstly, it is not clear what device is emitting the sound, the earset, the sound reproducing unit, the microphone, or something else.  Secondly, even if a direction was clearly defined, it is not clear how “below” is defined.  If the direction were to be taken to be from the speaker to a sound emitting hole in the earset, it would appear “below” would mean the deeper into the earset, however the embodiment of figure 4 appears to be opposite this.  Maybe something more straightforward such as “an inner microphone mounted between the sound reproduction unit and the front housing, in the mounting space;” could be used.
Claims 8-13 are rejected as being dependent on the above.

Claim 8 states “wherein the duct extends into the one or more sound emitting holes” which is unclear.  It is unclear if the duct extends into all the holes or only needs to extend into one of them.  Probably what applicant meant was “wherein the duct extends into at least one of the one or more sound emitting holes”.

Claim 9 states “a second sound emitting hole of relatively small size and configured to tune mid-frequency sound pressure flat” which is unclear.  It is unclear 
Claims 10 and 11 are rejected as being dependent on the above.

Claim 10 states “wherein a sound emission angle of the first sound emitting hole and a sound emission angle of the second sound emitting hole are both 90 degrees or more.” which is unclear.  It is unclear if this is intended to mean the angle between the two holes or the angle each hole is at relative to something else.  The diagrams do not show such an angle.  Clarification is needed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sapiejewski (US 6567525 B1).

Regarding claim 1, Sapiejewski discloses an open-type earset, comprising: 
a housing (14 and 16 of figures 1-3) including a front housing (16 and 20 of figure 4) facing an ear of a user and a rear housing (14) facing away from the ear of the user and that define a mounting space in which components are mounted (as seen in figure 4) and form an exterior of the open-type earset (see figures 1 and 4), wherein the front housing has one or more sound emitting holes (28) and the rear housing has a back hole (52) for enabling communication between an inside of the housing and the outside; 
a sound reproducing unit (40) mounted in the mounting space and configured to emit sounds to the one or more sound emitting holes (column 4 lines 62-67); 
an inner microphone (42) mounted below the sound reproduction unit in a sound emitting direction in the mounting space (figure 4, column 4 lines 62-67); and 
a duct (passageway from 28 to 42, see figures 3 and 4) mounted in the front housing and configured to transmit sounds coming through the one or more sound emitting holes to the inner microphone.

Regarding claim 8, Sapiejewski discloses wherein the duct extends into the one or more sound emitting hole (see figures 3 and 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapiejewski (US 6567525 B1) in view of Azmi et al. (US 20150382100 A1). 

Regarding claim 12, Sapiejewski does not expressly disclose the clamed bracket or duct.
Azmi discloses an earset comprising: 
a bracket (figure 6, at least partition 508) mounted between a rear housing (108) and the sound reproducing unit (202); and a bracket duct (606) that communicates the mounting space (area of 202) with the back hole (port 402).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the bracket and duct of Azmi in the system of Sapiejewski for the benefit of tuning the bass response.  Therefore, it would have been obvious to combine Azmi with Sapiejewski to obtain the invention as specified in claim 12.

Regarding claim 13, Azmi discloses wherein the bracket covers (508 and 516 cover 402 to force bass waves propagate through 606, see paragraph [0039]) the back hole to form the bracket duct (606) and the bracket includes a communicating hole (514) spaced apart from the back hole (402) of the rear housing.


Response to Arguments
Applicant's arguments filed July 28th, 2021 have been fully considered but they are not persuasive. 
In general applicant argues that the amendments to the previous claims are not found in prior art.  A new ground of rejection has been established as above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/Examiner, Art Unit 2654  

/PAUL KIM/Primary Examiner, Art Unit 2654